Tsoucalas, Judge:
This case having been duly submitted for decision following plaintiffs’ motion for judgment on the agency record, and the Court, after due deliberation, having rendered a decision herein, Koyo Seiko Co. v. United States, 16 CIT 539, Slip Op. 92-99 (June 30,1992); now then, in accordance with said decision,
It is hereby ordered that plaintiffs’ motion is granted in part and the determination of the Department of Commerce, International Trade Administration (“Commerce”) is hereby reversed with respect to the adjustment of exporter’s sales price for direct selling expenses; and it is further
Ordered that the Court’s order dated June 30,1992, remanding this case to Commerce to recalculate dumping margins to reflect an adjustment of the foreign market value for direct selling expenses is vacated since this issue is now moot; and it is further
Ordered that Commerce’s determination is affirmed in all other respects and this case is hereby dismissed.